NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      DAJUAN WILLIAMS, Petitioner.

                         No. 1 CA-CR 13-0387 PRPC
                             FILED 12-11-2014


    Petition for Review from the Superior Court in Coconino County
                            No. CR98-000609
              The Honorable Cathleen Brown Nichols, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By Heather A. Mosher
Counsel for Respondent

Dajuan Williams, Florence
Petitioner
                            STATE v. WILLIAMS
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge John C. Gemmill, Judge Kenton D. Jones and Judge Donn
Kessler delivered the following decision.


PER CURIAM:

¶1             Petitioner Dajuan Williams petitions this Court for review of
the trial court’s dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

                              BACKGROUND

¶2            In 1999, a jury convicted Williams of conspiracy to commit
first degree murder, attempted first degree murder and first degree
burglary. The trial court sentenced Williams to an aggregate term of life
imprisonment with a possibility of parole after twenty-five years. We
affirmed his convictions and sentences on direct appeal. State v. Williams, 1
CA-CR 99-0759 (Ariz. App. Aug. 10, 2000) (mem. decision). Williams now
seeks review of the summary dismissal of his untimely second petition for
post-conviction relief. We have jurisdiction pursuant to Arizona Rule of
Criminal Procedure 32.9(c).

                               DISCUSSION

¶3             In his untimely petition, Williams argues (1) he is actually
innocent because the evidence was insufficient to support his convictions,
and (2) his appellate and first post-conviction relief counsel provided
ineffective assistance.

¶4             We deny relief. Williams could have challenged the
sufficiency of the evidence on direct appeal and could have raised the
claims of ineffective assistance of counsel in timely post-conviction relief
proceedings. Williams offers no explanation for why he did not do so; nor
does he present these issues in the context of newly discovered evidence or
a significant change in the law. Any claim a defendant could have raised
on direct appeal or in an earlier post-conviction relief proceeding is
precluded. Ariz. R. Crim. P. 32.2(a). Moreover, the exceptions of Arizona
Rule of Criminal Procedure 32.2(b), which would allow Williams to raise



                                      2
                          STATE v. WILLIAMS
                          Decision of the Court

these issues for relief in an untimely post-conviction relief proceeding, do
not apply.

                             CONCLUSION

¶5           We grant review and deny relief.




                                  :ama




                                     3